Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2018

                                     No. 04-17-00007-CV

                             13 HEIN, L.L.C. and Robert P. Hein,
                                        Appellants

                                               v.

Analicia Pena de BECERRA, Federico Javier Pena Llanos, Lilia Leticia Pena de Borrego, Hilde
            Pena de Trad, Elsa Pena Cass, Zimmerman Limited Partnership No. 1,
                                         Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVF-001164-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice (Not Participating)

       On August 27, 2018, the appellants filed a motion for rehearing. The Court requests that
the appellee file a response on or before October 29, 2018. See TEX. R. APP. P. 49.2.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court